SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1339/13
CA 13-00479
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


ANNE FREEMAN, PLAINTIFF-APPELLANT,

                     V                                              ORDER

ANTHONY FREEMAN, DEFENDANT-RESPONDENT.


MICHAEL J. LUH, WILLIAMSVILLE, FOR PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (THOMAS P.
CUNNINGHAM OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered November 29, 2012. The order granted the
motion of defendant to dismiss the complaint and dismissed the
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on July 25, 2013, and filed in the Erie
County Clerk’s Office on August 21, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court